UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6713


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JOSHUA JULIUS COLE,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:09-cr-00327-D-1)


Submitted: August 31, 2021                                        Decided: January 11, 2022


Before GREGORY, Chief Judge, and NIEMEYER and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joshua Julius Cole, Appellant Pro Se. David A. Bragdon, Assistant United States Attorney,
Jennifer P. May-Parker, Assistant United States Attorney, Lucy Partain Brown, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Joshua Julius Cole appeals the district court’s order denying his motion for a

sentence reduction pursuant to the First Step Act of 2018, Pub. L. No. 115-391, § 404(b),

132 Stat. 5194, 5222. Having reviewed the record, we conclude that the district court did

not abuse its discretion in denying Cole’s motion. See United States v. Jackson, 952 F.3d

492, 497, 502 (4th Cir. 2020) (stating standard of review). Accordingly, we affirm. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2